DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               GREG HUOT,
                                Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2628

                               [April 15, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 432012CF000488A.

  Shirley L. Bates of The Law Office of Shirley L. Bates, Tallahassee, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.